Affirmed and Memorandum Opinion filed April 2, 2019.




                                      In The

                    Fourteenth Court of Appeals

                               No. 14-18-00494-CV

                     SANDRA MAGALLANES, Appellant
                                         V.
                       HILDA WADSWORTH, Appellee

                   On Appeal from the 113th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2015-65970

                 MEMORANDUM                       OPINION


      In her appeal from the judgment rendered after a jury trial in a personal-injury
case, defendant Sandra Magallanes contends that the trial court reversibly erred in
admitting affidavit testimony regarding the necessity for, and reasonable expenses
of, plaintiff Hilda Wadsworth’s medical treatment.

      To prevail on appeal, Magallanes must show not only that the trial court erred
in admitting the challenged affidavits, but also that the erroneously admitted
evidence probably resulted in the rendition of an improper judgment. See Interstate
Northborough P’ship v. State, 66 S.W.3d 213, 220 (Tex. 2001). “Typically, a
successful challenge to a trial court’s evidentiary rulings requires the complaining
party to demonstrate that the judgment turns on the particular evidence excluded or
admitted.” Id. To perform the required harm analysis, we must “evaluate the entire
case from voir dire to closing argument, considering the evidence, strengths and
weaknesses of the case, and the verdict.” Serv. Corp. Int’l v. Guerra, 348 S.W.3d
221, 236 (Tex. 2011). The reporter’s record before us, however, contains only a
pretrial hearing on a motion in limine, a mid-trial bench conference on Magallanes’s
objections to the proffered affidavits, and a volume of trial exhibits.

      A partial reporter’s record sometimes suffices to show harmful error. If the
parties have filed a written stipulation agreeing on the contents of a partial record,
then we will presume that the agreed record contains “all evidence and filings
relevant to the appeal.” TEX. R. APP. P. 34.2. The parties also have the option to
file an agreed statement of the case. See TEX. R. APP. P. 34.3. Even without an
agreement between the parties, an appellant can request a partial reporter’s record
and “include in the request a statement of the points or issues to be presented on
appeal and will then be limited to those points or issues.” TEX. R. APP. P. 34.6(c)(1).
But in the absence of an agreement between the parties or a statement of the
appellant’s issues to be presented on appeal, “we must presume that the omitted
portions of the record are relevant and would support the judgment.” Mason v. Our
Lady Star of the Sea Catholic Church, 154 S.W.3d 816, 822 (Tex. App.—Houston
[14th Dist.] 2005, no pet.).

      Because the record before us does not contain the parties’ agreement to a
partial reporter’s record, an agreed statement of the case, or a statement of
Magallanes’s issues to be presented on appeal, we must presume that the material

                                           2
omitted from the reporter’s record supports the trial court’s judgment. See Bennett
v. Cochran, 96 S.W.3d 227, 229 (Tex. 2002) (per curiam) (“There is no question
that, had Bennett completely failed to submit his statement of points or issues, Rule
34.6 would require the appellate court to affirm the trial court’s judgment.”). We
accordingly presume that the properly admitted evidence omitted from the reporter’s
record supports the judgment. In light of this presumption, we express no opinion
as to whether the properly admitted evidence includes the challenged affidavits.

      Because the record before us does not support Magallanes’s arguments for
harmful error, we affirm the trial court’s judgment.




                                       /s/       Tracy Christopher
                                                 Justice


Panel consists of Justices Christopher, Hassan, and Poissant.




                                             3